Citation Nr: 1546787	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, major depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By way of background, the Veteran initially filed a claim of service connection for PTSD only, which was denied in July 2009. In March 2012, the Veteran petitioned to reopen the previously denied PTSD claim. While the Veteran's claims have only mentioned PTSD, the Veteran has several competing psychiatric diagnoses, including major depressive disorder, anxiety disorder, and schizoaffective disorder. The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board finds that the Veteran's claim for service connection for PTSD should be expanded to include his other diagnoses 

However, in this case service connection for PTSD has been previously denied by VA, and therefore the rules governing the reopening of claims can only be applied to that disability, as the others have not been previously adjudicated. Id. at 5. Thus, the issues before the Board are a claim to reopen service connection for PTSD, and a claim of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, and schizoaffective disorder. The issues have been re-characterized as such on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board remanded the issues on appeal for additional development in June 2015. The requested hearing having been held, the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a left ankle disability have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 2009 rating decision denied service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the July 2009 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. The July 2009 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2. New and material evidence sufficient to reopen the claim of service connection for PTSD has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claim requires further development, and is addressed in the remand section below. 

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. Service records appear to have been associated with the claims file in June 2015, and are a mix of personnel and treatment records. Concerning the personnel records, while these records were not of record at the time of the prior denial, they are not relevant as they do not show an in-service stressor or psychiatric condition, or indeed address any psychiatric issues at all. As they do not raise a reasonable probability of substantiating the Veteran's claim, the personnel records are not relevant. Golz, 590 F.3d 1317. 

Concerning the treatment records included in this submission, the records are duplicates of enlistment and separation medical examinations and reports of medical history that were already of record. Therefore, the records are not new. As new and relevant service records have not been associated with the claims file since the July 209 denial, new and material evidence is still required to reopen the claim of service connection for PTSD. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for PTSD has been submitted. Here, the RO last denied service connection for PTSD in July 2009. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the one year appellate period. Therefore, the July 2009 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board notes that during the September 2015 hearing, the Veteran's representative argued in part that the claim for service connection for PTSD should be reopened based on a change in law concerning PTSD. Effective July 13, 2010, the regulation governing service connection for PTSD was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3). 

The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary. The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "[t]he change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities." 75 Fed. Reg. at 39851.

Further, a VBA Training Letter on the subject provides that to reopen a claim under the new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor-"fear of hostile military or terrorist activity"-as sufficient to constitute new and material evidence for the purpose of reopening, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity." VBA Training Letter 10-05 (July 16, 2010). If review of the record discloses a previously submitted lay statement demonstrating fear of hostile military or terrorist activity, such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to hostile military or terrorist activity. Id.

Thus, it is clear that the change in law, in and of itself, does not constitute new and material evidence for the purposes of reopening a previously denied claim. Instead, in order to reopen his claim the Veteran must submit new and material evidence, specifically statements concerning fear of hostile military activity which are consistent with the nature and location of the Veteran's service.

The evidence of record in July 2009 consisted of service and VA treatment records and lay statements from the Veteran concerning in-service stressors. The evidence failed to show a verifiable in-service stressor, or a nexus between the Veteran's disability and his active duty service. Evidence received since the rating decision includes additional VA treatment records, September 2015 hearing testimony, lay statements from relatives, and further lay statements from the Veteran concerning fear of hostile military activity. Specifically, the Veteran alleged that while deployed on an aircraft carrier to Southwest Asia, he feared that his ship would be the target of hostile military activity. The Veteran's records also reflect that he was stationed aboard the U.S.S. Peleliu, which in turn was deployed to Southwest Asia. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of an in-service stressor. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for PTSD is warranted. As the issue of entitlement to service connection for a PTSD has been reopened, the Board finds that it is now appropriate to expand the claim to a claim of service connection for an acquired psychiatric disorder, to include PTSD. Clemons, 23 Vet. App. 1.

ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. The Veteran has indicated that he received mental health treatment while in service in Yuma, Arizona. In-service mental health records are not included with a veteran's service treatment records, but are instead maintained by the military or civilian treating facility. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b. Thus, the Board finds that the claim must be remanded so that the Veteran can be requested to identify the any further facilities at which he was treated in-service, and so that appropriate efforts can be made to obtain the mental health records from the military hospital in Yuma, Arizona and any other identified facilities.

During his September 2015 hearing, the Veteran also indicated that he receives psychiatric treatment at West Chicago Terrance, which the Veteran stated is a state-run nursing home in Chicago. On remand, the Veteran should be request to identify any further non-VA medical facilities at which he has received treatment, and to authorize those records for release.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has current diagnoses of psychiatric disorders, he has provided statements indicating an onset of symptoms in service as well as a fear of hostile military activity in service, he has indicated his symptoms have been persistent since service, and there is otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a remand for a VA examination addressing the nature and etiology of the Veteran's acquired psychiatric disorder is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any further facilities at which he received mental health treatment while in service. In-service mental health treatment records are maintained by the military or civilian treating facility and are not stored by the Department of Defense. See M21-1MR, Parts III.iii.2.A.1.a, IV.ii.1.D.14.a-b.

2. Request that the Veteran submit or authorize for release all private treatment records associated with his claimed acquired psychiatric disorder, to include from West Chicago Terrace

3. Then, make appropriate efforts to obtain all in-service and private treatment records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

4. Obtain any outstanding VA treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

5. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, and schizoaffective disorder. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to an in-service stressor, specifically any confirmed in-service stressor or the fear of hostile military or terrorist activity aboard the U.S.S. Peleliu?

b) Is it at least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder, including major depressive disorder, anxiety disorder and schizoaffective disorder, is related to the Veteran's active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a March 2002 post-deployment health assessment which indicates that the Veteran sought mental health treatment.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


